Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 2020/0212548, hereby referred as Imamura) in view of Thill et al. (US Patent No. 6,087,990, hereby referred as Thill). 
Regarding claim 1, 
Imamura discloses;
An antenna apparatus comprising (figures 1 and 2B): 
an antenna configured to be located below a metal panel forming an exterior surface of a vehicle (antenna 10 below metal panel R and layer 17); 
a printed circuit board (PCB) module electrically connected to the antenna (PCB 20); and 
at least one ground extender configured to electrically connect a ground of the PCB module to at least one location of the metal panel (ground extender 40, see Paragraphs [0033]- [0034]), 
wherein a current flowing in the PCB module flows to the metal panel through the at least one ground extender (the current from the antenna 10 and PCB 20, the antenna, the PCB, the metal roof R of the vehicle, the ground P are all connected together); 
wherein the metal panel is continuous from above the antenna to the at least one location (the metal roof R from at least left side or right side of figure 2B above the antenna a10).

Imamura does not disclose;
An antenna configured to be located directly below a metal panel forming an exterior surface of a vehicle; wherein the metal panel is continuous from directly above the antenna to the at least one location; and wherein the antenna and the metal panel are configured to perform capacitive coupling.  

However, Thill teaches (figure 1);
An antenna configured to be located directly below a metal panel forming an exterior surface of a vehicle (antenna 16 directly below roof 12 of a vehicle); wherein the metal panel is continuous from directly above the antenna to the at least one location (antenna 16 which comprises of conductive layer 22 directly below roof 12); and wherein the antenna and the metal panel are configured to perform capacitive coupling (antenna a16 and roof 16).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna configured to be located directly below a metal panel forming an exterior surface of a vehicle; wherein the metal panel is continuous from directly above the antenna to the at least one location; and wherein the antenna and the metal panel are configured to perform capacitive coupling, as taught by Thill, into Imamura in order to provide such an antenna assembly which has low-profile for aesthetic and aerodynamic reasons.

 Regarding claim 6, 
Imamura discloses (Fig. 2B);
A dielectric panel (element 17) arranged between the metal panel (element R) and the antenna (element 10).

Regarding claim 7, 
Imamura discloses (figures 1 and 2B);
Wherein the metal panel comprises at least one of a continuous metal hood panel, a continuous metal trunk panel, a continuous metal door panel, a continuous metal fender panel, or a continuous metal roof panel (metal roof R).  

Regarding claim 8, 
Imamura discloses;
A method of receiving broadcasting by using an antenna apparatus, the method comprising (figures 1 and 2B): 
converting a broadcasting signal into a current by an antenna located below a metal panel forming an exterior surface of a vehicle (antenna 10 below metal panel R and layer 17); and 
amplifying the current (element 50) and transmitting an amplified current to a broadcasting receiver by a printed circuit board (PCB) module (PCB 20), and 
inducing current from one of the antenna and the metal panel to the other of the antenna and the metal panel (the current from the antenna 10 and PCB 20, and the antenna, the PCB, the metal roof R of the vehicle, the ground P are all connected together); 
wherein a current flowing in a ground of the PCB module flows to at least one location of the metal panel through at least one ground extender arranged on the ground of the PCB module (ground extender 40, see Paragraphs [0033]- [0034]). 

Imamura does not disclose;
Wherein the metal panel is continuous from directly above the antenna to the at least one location.  

However, Thill teaches (figure 1);
Wherein the metal panel is continuous from directly above the antenna to the at least one location (antenna 16 which comprises of conductive layer 22 directly below roof 12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the metal panel is continuous from directly above the antenna to the at least one location, as taught by Thill, into Imamura in order to provide such an antenna assembly which has low-profile for aesthetic and aerodynamic reasons.

Regarding claim 12, 
Imamura discloses;
A vehicle comprising (figures 1 and 2B): 
a frame comprising a metal panel forming an exterior surface of the vehicle (roof R of the vehicle); 
an antenna disposed below the metal panel in an interior of the vehicle (antenna 10 below metal panel R and layer 17); 
a printed circuit board (PCB) module electrically connected to the antenna (PCB 20); and 
at least one ground extender electrically connecting a ground of the PCB module to at least one point of the metal panel (ground extender 40, see Paragraphs [0033]- [0034]), 
wherein a current flowing in the PCB module flows to the metal panel through the at least one ground extender (the current from the antenna 10 and PCB 20, the antenna, the PCB, the metal roof R of the vehicle, the ground P are all connected together); 
wherein the metal panel is continuous from above the antenna to the at least one point (the metal roof R from at least left side or right side of figure 2B above the antenna a10). 

Imamura does not disclose;
An antenna disposed directly below the metal panel in an interior of the vehicle,
wherein the metal panel is continuous from directly above the antenna to the at least one point; and wherein the antenna and the metal panel are configured to perform capacitive coupling.  

However, Thill teaches (figure 1);
An antenna disposed directly below the metal panel in an interior of the vehicle (antenna 16 directly below roof 12 of a vehicle), wherein the metal panel is continuous from directly above the antenna to the at least one point (antenna 16 which comprises of conductive layer 22 directly below roof 12); and wherein the antenna and the metal panel are configured to perform capacitive coupling (antenna a16 and roof 16).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna disposed directly below the metal panel in an interior of the vehicle, wherein the metal panel is continuous from directly above the antenna to the at least one point; and wherein the antenna and the metal panel are configured to perform capacitive coupling, as taught by Thill, into Imamura in order to provide such an antenna assembly which has low-profile for aesthetic and aerodynamic reasons.

Regarding claim 17, 
Imamura discloses (figures 1 and 2B);
Wherein the vehicle further comprises a dielectric panel (element 17), wherein the antenna (antenna 10) is disposed between the metal panel (roof R) and the dielectric panel (element17).

Regarding claim 18, 
Imamura discloses (figures 1 and 2B);
Wherein the at least one metal panel (roof R) comprises a continuous metal roof panel.

Claims 2-3, 5, 9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 2020/0212548, hereby referred as Imamura) in view of Thill et al. (US Patent No. 6,087,990, hereby referred as Thill), as applied to claims 1, 8, 12, further in view of Seo et al. (US 2016/0254590, hereafter Seo).
Regarding claim 2, 
Imamura, as modified, does not disclose;
wherein the antenna is configured to have a resonance frequency determined according to a location on a ground region of the PCB module where the at least one ground extender is arranged.

However, Seo teaches (Fig. 2); 
Wherein the antenna is configured to have a resonance frequency (First Resonance Frequency) determined according to a location (174a) on a ground region (131) of the PCB module (25) where the at least one ground extender is arranged (Paragraph [0087]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna is configured to have a resonance frequency determined according to a location on a ground region of the PCB module where the at least one ground extender is arranged, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Regarding claim 3, 
Imamura, as modified, does not disclose;
Wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and the PCB module comprises a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver, and to control a switch so that a current flows to a particular one of the plurality of ground extenders corresponding to the target frequency.

However, Seo teaches (Figs. 2, 23);
Wherein the at least one ground extender comprises a plurality of ground extenders (131, 133, 135) arranged at different locations (175a, 175b, 175c) within a ground region (131) of the PCB module, and the PCB module (25) comprises a control unit (110, Par. 140) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver, and to control a switch (107) so that a current flows to a particular one of the plurality of ground extenders (131, 133, 135) corresponding to the target frequency.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and the PCB module comprises a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver, and to control a switch so that a current flows to a particular one of the plurality of ground extenders corresponding to the target frequency, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Regarding claim 5, 
Imamura, as modified, does not disclose;
Wherein the PCB module comprises: a variable impedance device located on a current path; and a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and change a value of the variable impedance device according to the target frequency.

However, Seo teaches (Fig. 2);
Wherein the PCB module (25) comprises: a variable impedance device (Par. 75) located on a current path; and a control unit (110) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and change a value of the variable impedance device according to the target frequency.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the PCB module comprises: a variable impedance device located on a current path; and a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and change a value of the variable impedance device according to the target frequency, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Regarding claim 9, 
Imamura, as modified, does not disclose;
Wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within aground region of the PCB module, and wherein the method further comprises receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency and controlling a switch so that a current flows to a particular one of the at least one ground extender corresponding to the target frequency.

However, Seo teaches (Fig. 2);
Wherein the at least one ground extender comprises a plurality of ground extenders (131, 133, 135) arranged at different locations (175a, 175b, 175c) within a ground region (131) of the PCB module (25), and wherein the method further comprises receiving, by the PCB module (35), a request to change a frequency from the broadcasting receiver to a target frequency and controlling a switch (107) so that a current flows to a particular one of the at least one ground extender corresponding to the target frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within aground region of the PCB module, and wherein the method further comprises receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency and controlling a switch so that a current flows to a particular one of the at least one ground extender corresponding to the target frequency, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Regarding claim 11, 
Imamura, as modified, does not disclose;
Receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency, and changing a value of a variable impedance device located on a current path according to the target frequency to which the frequency is changed.

However, Seo teaches (Fig. 2); 
Receiving, by the PCB module (25), a request to change a frequency from the broadcasting receiver to a target frequency, and changing a value of a variable impedance device (Par. 75) located on a current path according to the target frequency to which the frequency is changed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency, and changing a value of a variable impedance device located on a current path according to the target frequency to which the frequency is changed, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Regarding claim 13, 
Imamura, as modified, does not disclose;
Wherein the antenna is configured to have a resonance frequency determined according to a location on a ground region of the PCB module where the at least one ground extender is arranged.

However, Seo teaches (Fig. 2);
Wherein the antenna configured to have a resonance frequency determined according to a location (175a) on a ground region (131) of the PCB module (25) where the at least one ground extender is arranged.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna is configured to have a resonance frequency determined according to a location on a ground region of the PCB module where the at least one ground extender is arranged, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Regarding claim 14, 
Imamura, as modified, does not disclose;
A broadcasting receive configured to receive a signal from the PCB module, and wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and wherein the PCB module comprises a control unit configured to receive a request to change a frequency from the broadcasting receiver to a target frequency, and to control a switch so that a current flows to a particular one of the plurality of ground extenders corresponding to the target frequency.

However, Seo teaches (Fig. 2);
A broadcasting receiver configured to receive a signal from the PCB module (25), and wherein the at least one ground extender comprises a plurality of ground extenders (131, 133, 135) arranged at different locations (175a, 175b, 175c) within a ground region (131) of the PCB module, and wherein the PCB module (25) comprises a control unit (110) configured to receive a request to change a frequency from the broadcasting receiver to a target frequency, and to control a switch (107) so that a current flows to a particular one of the plurality of ground extenders (131, 133, 135) corresponding to the target frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a broadcasting receive configured to receive a signal from the PCB module, and wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and wherein the PCB module comprises a control unit configured to receive a request to change a frequency from the broadcasting receiver to a target frequency, and to control a switch so that a current flows to a particular one of the plurality of ground extenders corresponding to the target frequency, as taught by Seo, into Imamura as modified in order to allow any one of a first to third resonance frequency bands to be selected.

Claims 4, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 2020/0212548, hereby referred as Imamura) in view of Thill et al. (US Patent No. 6,087,990, hereby referred as Thill), as applied to claims 1, 8, 12, further in view of Huber et al. (U.S. Pub. No. 2003/0174093, hereafter Huber) and Hajimiri et al. (U.S. Pub. No. 2020/0389057, hereafter Hajimiri).
Regarding claim 4, 
Imamura, as modified, does not disclose;
A lifting module configured to receive a request to change a frequency to a target
frequency from a broadcasting receiver and adjust a gap between the metal panel and the antenna according to the target frequency.

However, Huber teaches (Fig. 1c);
 An antenna apparatus comprising an adjustable gap (Paragraph [0032], The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4’, and is thus variable. The tuning state can be varied by varying the distance between the two components...) between a metal panel (3) and an antenna (5) according to a target frequency. 

Further, Hajimiri teaches (Fig. 5);
 An antenna apparatus (112) comprising a lifting module (135) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap (Paragraph [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Imamura to include a lifting module configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap between the metal panel and the antenna according to the target frequency as taught by Huber and Hajimiri in order to adjust the height, orientation, and tilt of the antenna and adjust the emission characteristics of the antenna.

Regarding claim 10, 
Imamura, as modified, does not disclose;
Receiving, by a lifting module, a request to change a frequency from the broadcasting receiver to a target frequency and adjusting a gap between the metal panel and the antenna according to the target frequency to which the frequency is changed.

However, Huber teaches (Fig. 1c);
 a method of using antenna apparatus comprising adjusting a gap (Paragraph [0032], The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4’, and is thus variable. The tuning state can be varied by varying the distance between the two components...) between a metal panel (3) and an antenna (5) according to a target frequency. 
Further, Hajimiri teaches (Fig. 5);
an antenna apparatus (112) comprising a lifting module (135) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap (Paragraph [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Imamura to include receiving, by a lifting module, a request to change a frequency from the broadcasting receiver to a target frequency and adjusting a gap between the metal panel and the antenna according to the target frequency to which the frequency is changed as taught by Huber and Hajimiri in order to adjust the height, orientation, and tilt of the antenna and adjust the emission characteristics of the antenna.

Regarding claim 15, 
Imamura, as modified, does not disclose;
A broadcast receiver configured to receive a signal from the PCB module and a lifting module configured to receive a request to change a frequency from the broadcasting receiver to a target frequency and adjust a gap between the metal panel and the antenna according to the target frequency to which the frequency is changed.

However, Huber teaches (Fig. 1c);
A broadcast receiver configured to receive a signal from the PCB module (1) further comprising an adjustable gap (Paragraph [0032], The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4’, and is thus variable. The tuning state can be varied by varying the distance between the two components...) between a metal panel (3) and an antenna (5) according to a target frequency.
 
Further, Hajimiri teaches (Fig. 5);
an antenna apparatus (112) comprising a lifting module (135) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap (Paragraph [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Imamura to include a lifting module configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap between the metal panel and the antenna according to the target frequency as taught by Huber and Hajimiri in order to adjust the height, orientation, and tilt of the antenna and adjust the emission characteristics of the antenna.

Regarding claim 16, 
Imamura, as modified, does not disclose;
A broadcasting receiver configured to receive and output a signal from the PCB module, and wherein the PCB module comprises: a variable impedance device located on a current path; and a control unit configured to receive a request to change a frequency from the broadcasting receiver to a target frequency and change a value of the variable impedance device according to the request to change the frequency.

However, Huber teaches (Fig. 1c);
 A broadcast receiver configured to receive and output a signal from the PCB module (1) and wherein the PCB module (1) comprises: a variable impedance device located on a current path (Paragraph [0032], The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4’, and is thus variable. The tuning state can be varied by varying the distance between the two components...); 
Further, Hajimiri teaches (Fig. 5);
a control unit (408) configured to receive a request to change a frequency from the broadcasting receiver to a target frequency and change a value of the variable impedance device according to the request to change the frequency (Paragraph [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Imamura to include a lifting module configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap between the metal panel and the antenna according to the target frequency as taught by Huber and Hajimiri in order to adjust the height, orientation, and tilt of the antenna and adjust the emission characteristics of the antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US 2020/0194882 discloses a shark fin antenna for a roof of vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845